DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 3-5, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method, implemented by a first device, of using a second device, the method comprising: authenticating a first runtime environment, executing on the first device, with a second runtime environment, executing on the second device, to obtain authorization to transfer a code module to the second runtime environment for execution within the second runtime environment; using [[a]] the first runtime environment the code module to [[a]] the second runtime environment , and wherein the function call causes the transferred code module to initiate the function in the second runtime, in the context as claimed.

Regarding claims 6 and 8-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method, implemented by a second device, of providing a first device with access to a function of the second device, the method comprising: authenticating a first runtime environment executing on the first device with the second runtime environment executing on the second device to authorize the transferring of a code module to the second runtime environment for execution within the second runtime environment, transferring [[a]] the code module, from [[a]] the first runtime environment the second runtime environment , and wherein the function call causes the transferred code module to initiate the function in the second runtime, in the context as claimed.

Regarding claim 11, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a first device for using a second device, the first device comprising: a processor and a memory, the memory containing instructions executable by the processor whereby the first device is configured to: authenticate a first runtime environment executing on the first device with a second runtime environment executing on the second device to obtain authorization to transfer the code module to the second runtime environment for execution within the second runtime environment; use [[a]] the first runtime environment the code module to [[a]] the second runtime environment , and wherein the function call causes the transferred code module to initiate the function in the second runtime, in the context as claimed.

Regarding claim 13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a first device for using a second device, the first device configured to: authenticate a first runtime environment executing on the first device with a second runtime environment executing on the second device to obtain authorization to transfer the code module to the second runtime environment for execution within the second runtime environment; use [[a]] the first runtime environment the code module to a second runtime environment , wherein invoking the function of the second device comprises using a function call to an Application Programming Interface (API) of the transferred code module, and wherein the function call causes the transferred code module to initiate the function in the second runtime, in the context as claimed.

Regarding claim 17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a second device for providing a first device with access to a function of the second device, the second device comprising: a processor and a memory, the memory containing instructions executable by the processor whereby the second device is configured to: authenticate a first runtime environment executing on the first device with a second runtime environment executing on the second device to authorize the transferring of the code module to the second runtime environment for execution within the second runtime environment; transfer [[a]] the code module[[,]] from [[a]] the the second runtime environment , wherein remotely invoking the function of the second device comprises using a function call to an Application Programming Interface (API) of the transferred code module, and wherein the function call causes the transferred code module to initiate the function in the second runtime, in the context as claimed.

Regarding claim 19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a second device for providing a first device with access to a function of the second device, the second device configured to: authenticate a first runtime environment executing on the first device with a second runtime environment executing on the second device to authorize the transferring of a code module to the second runtime environment for execution within the second runtime environment; transfer [[a]] the code module, from [[a]] the first runtime environment the second runtime environment , and wherein the function call causes the transferred code module to initiate the function in the second runtime, in the context as claimed.

The closest prior art of Conrad et al. (US 2016/0036814) and Kottahachchi et al. (US 2015/0082372) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683